DETAILED ACTION
In Applicant’s Response filed 1/7/2021, Applicant has amended claims 1-3, 5-6, 8-9, 11, 13-14, 16-17, 19-21, 23 and 25. Claim 10 has been cancelled. Applicant has also submitted amendments to the specification and a clean version of the amended specification. Currently, claims 1-9 and 11-25 are pending (claims 4 and 12 were previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 11, 13-15 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Leary (US 4204534) in view of Olsen (US 4422455) and further in view of McEwen et al (US 2012/0215253) and Rescigno (US 4884581).
claim 1, Leary discloses a restraint apparatus (restraint device 20; figs 1-5) operable by a caregiver for restraining a limb of a patient to a restraining point (configured for use to restrain an individual 10 to a bed 12 wherein the individual’s arms 16 and legs 14 are tied to the bed frame 10 by use of device 20 – col 2 lines 25-34; fig 1; the device is configured for restraining an individual such as a patient under or awaiting medical care/treatment – abstract lines 1-3 and thus is interpreted as being operable by a user such as a caregiver in a healthcare setting for restraining a person such as a patient), said restraint apparatus (20) comprising:
a cuff (device 20 comprises an elongated band defined as main body 22 which is interpreted to be a cuff because it is configured to wrap around an individual’s limb as shown in fig 1; cuff shape when wrapped is also shown in figure 5) comprising a first end and a second end (opposing ends of main body 22; identified in the annotated figure below), said cuff operable between an open configuration and a closed configuration (open configuration is shown in figures 2 and 3 where device 20 is not in a wrapped configuration, closed configuration is shown in figure 1 where the main body 22 of device 20 is in a wrapped configuration forming a cuff secured on the patient’s limb), wherein said cuff is configured to be secured around the limb of the patient in said closed configuration (as shown in figure 1 where the main body 22 of each device 20 is wrapped around a limb of the individual 10 and the wrapped band is secured in the wrapped configuration by straps 36 that pass through loop members 38 and fastening means 42/44 which engage with one another to keep the band from unwrapping – col 2 line 54- col 3 line 11) and said first end and said second end are 
at least one tether attached to said cuff (straps 36 are attached to one end of main body 22 – col 2 lines 54-55; shown in figs 2-3; straps 36 are each interpreted as being a tether because the straps 36 are tied at 45 to bed frame 18 to restrain an individual 10 – col 3 lines 12-15; fig 1), said at least one tether configured to couple said cuff to the restraining point when said cuff is in said closed configuration around the limb of the patient (each strap 36 is tied to the bed frame 18 at point 45 when each device 20 is wrapped about a limb in a closed configuration as shown in figure 1).
ANNOTATED FIGURE 2 of Leary (US 4204534)

    PNG
    media_image1.png
    357
    751
    media_image1.png
    Greyscale


Leary does not, however, disclose said at least one tether comprising a coupler configured to couple said cuff to the restraining point when said cuff is in said closed configuration around the limb of the patient wherein said cuff is wearable on at least a portion of a hand, wrist, or forearm of the caregiver in said open configuration such that the caregiver is the patient in said open configuration while the caregiver is wearing said cuff.
Olsen, however, teaches a restraining device comprising a cuff (13; device is intended for restraining a wearer’s arms – col 3 lines 10-15) secured about a wearer’s limb in a closed configuration (as shown in figure 1 secured about the wrist) and at least one tether attached to the cuff (elongated strap means 15; attached to cuff 13 proximal end 17 as shown in figure 1; col 3 lines 22-27) said at least one tether (15) comprising a coupler configured to couple said cuff to a restraining point (the distal end 19 of strap 15 includes a quick release means 23 connected to an anchorable means 21, wherein the anchorable means 21 is configured as a loop as shown in figures 1 and 2 for fixable attachment of the device to a rigid structure S such as framing of a wheelchair or bed that is out of reach of the wearer – col 3 lines 27-43). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the tether in Leary to comprise a coupler configured to couple said cuff to the restraining point as taught by Olsen in order to provide fixable attachment of the device to a rigid structure such as framing of a wheelchair or bed that is out of reach of the wearer (col 3 lines 27-43) while also providing a quick release means for effectively facilitating expeditious release of the wearer if desired and then subsequently returning the wearer to a restrained condition with minimal effort (Olsen col 3 lines 43-47).
Olsen does not, however, disclose that said cuff is wearable on at least a portion of a hand, wrist, or forearm of the caregiver in said open configuration such that the caregiver is able to place said cuff on the limb of the patient in said open configuration while the caregiver is wearing said cuff.
the caregiver in said open configuration (open configuration is interpreted to be the unwrapped configuration prior to securing on a limb; closed configuration is interpreted to be when the cuff is secured in a wrapped configuration about a limb; during application to a patient’s limb the cuff 2 is in the “open” configuration; the hand of the caregiver is shown in phantom in fig 5a which is interpreted to mean that the hand is located beneath stabilizer 34 in the space between stabilizer 34 and the outer surface of cuff 2; as shown in fig 5a, a user such as a caregiver wears the cuff 2 on part of their hand by placing their hand between stabilizer 34 and the outer surface of cuff 2), such that the caregiver is able to place said cuff on the limb of the patient in said open configuration while the caregiver is wearing said cuff (as shown in fig 5a, a user such as a caregiver is wearing the cuff 2 during application of the cuff to a patient’s limb by placing one hand between stabilizer 34 and the outer surface of cuff 2 while using their other hand to pull on strap 24 to tighten the cuff 2 around the patient’s limb 6 in a wrapped configuration prior to securing the cuff on the limb 6 with hook fasteners on strap 24 which couple to loop layer 28 on the outer surface of cuff 2 as shown in figure 5b – para [0028-0029]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the the caregiver in said open configuration such that the caregiver is able to place said cuff on the limb of the patient in said open configuration while the caregiver is wearing said cuff as in McEwen in order to assist a user such as a caregiver in applying the cuff to a patient’s limb and, additionally, to allow a caregiver to apply tension to the cuff for a snug fit to the limb of a patient prior to engagement of fasteners which secure the cuff in position on the limb (McEwen para [0029]).
Leary also does not disclose that said cuff comprises at least one engaging element configured to removably retain said cuff on the hand of the caregiver when said cuff is in said open configuration. 
McEwen, however, teaches an engaging element (stabilizer 34 on cuff 2) configured to be used as a handle by the caregiver (as shown in fig 5a) to apply tension to the cuff for a snug fit to the limb prior to engagement of fasteners which secure the cuff in position on the limb (para [0029]) wherein the engaging element (stabilizer 34) is configured to removably retain said cuff on the hand of the caregiver when said cuff is in said open configuration (during application to a patient’s limb the cuff 2 is in the “open” configuration; the hand of a user such as a caregiver is shown in phantom in fig 5a which is interpreted to mean that the caregiver’s hand is located beneath stabilizer 34 in the space between stabilizer 34 and the outer surface of cuff 2; as shown in fig 5a, the caregiver wears the cuff 2 on part of their hand by placing their hand between stabilizer 34 and the outer surface of cuff 2 and the cuff 2 is retained on the caregiver’s hand by the stabilizer as shown in fig 5a; the cuff 2 is interpreted as being 
Leary in view of Olsen and further in view of McEwen does not, however, disclose that the at least one engaging element comprises an elastic member.
Rescigno, however, teaches a restraining device (tongue holder that restrains the tongue) which comprises at least one engaging element (attaching means 8 and 10; fig 1-4) configured to removably retain the device on the hand of a caregiver when the device is in an open configuration (finger and thumb are retained by attaching means 8 and 10 as shown in fig 4 when the device has an open space between surfaces 12 and 13 that provides an “open” configuration for insertion of the user’s tongue therebetween) wherein the at least one engaging element comprises an elastic member (the attaching means 8 and 10 may be constructed of an elastic material which is stretched when the finger and thumb are inserted to provide a snug, secure fit while being used – col 4 lines 16-20). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, 
With respect to claim 2, Leary in view of Olsen and further in view of McEwen and Rescigno discloses the invention substantially as claimed (see rejection of claim 1) but Leary does not disclose that said cuff is configured to at least partially cover the hand of the caregiver in said open configuration. McEwen, however, teaches this feature because the stabilizer (34) on the cuff (2) is configured to at least partially cover the hand of a caregiver in said open configuration (as shown in fig 5a, during application of the cuff 2 wherein the cuff is in an “open” configuration prior to securement on the limb, a user such as a caregiver wears the cuff 2 on part of their hand by placing their hand between stabilizer 34 and the outer surface of cuff 2 wherein stabilizer 34 partially covers the caregiver’s hand as shown in figure 5a). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Leary in view of Olsen and further in view of McEwen and Rescigno so that the cuff is configured to at least partially cover the hand of the caregiver in said open configuration as in McEwen in order to assist a user such as a caregiver in applying the cuff to a patient’s limb and, additionally, to allow a caregiver to apply tension to the cuff for a snug fit to the limb of a patient prior to engagement of fasteners which secure the cuff in position on the limb (McEwen para [0029]).
With respect to claim 3, Leary in view of Olsen and further in view of McEwen and Rescigno discloses the invention substantially as claimed (see rejection of claim 2) but Leary 
	With respect to claim 6, Leary in view of Olsen and further in view of McEwen and Rescigno discloses the invention substantially as claimed (see rejection of claim 1) but does not explicitly disclose that said cuff comprises a section shaped to conform to a palm of the hand of the caregiver when said cuff is in said open configuration. In McEwen, however, the stabilizer 34 is configured for use as a handle (para [0029]) and as shown in figure 5a, a user such as a 
With respect to claim 7, Leary in view of Olsen and further in view of McEwen and Rescigno discloses the invention substantially as claimed (see rejection of claim 1) and Leary 
With respect to claim 8, Leary in view of Olsen and further in view of McEwen and Rescigno discloses the invention substantially as claimed (see rejection of claim 1) and Leary also discloses that said at least one tether comprises a strap (elements 36 are “elongated strap members” – col 2 lines 54-57 and col 3 lines 12-15).
	With respect to claim 9, Leary in view of Olsen and further in view of McEwen and Rescigno discloses the invention substantially as claimed (see rejection of claim 1) and Leary also discloses that said cuff comprises at least one storage location (interpreted as being a configuration where the device is in a wrapped state but not wrapped about a limb as shown in fig 5) and said at least one tether (straps 36) comprises a strap (elements 36 are “elongated strap members” – col 2 lines 54-57 and col 3 lines 12-15) stored at said at least one storage location (straps 36 are interpreted as being stored by passing the straps 36 through loop members 38 formed by a strap keeper that is attached transversely across the outer sheet 28 of main body 22 – col 2 lines 57-66).
With respect to claim 11, Leary in view of Olsen and further in view of McEwen and Rescigno discloses the invention substantially as claimed (see rejection of claim 1) and McEwen also teaches that said at least one engaging element (stabilizer 34) is additionally configured to hold a section of said cuff in said open configuration (the stabilizer allows a user such as a caregiver to “hold” at least the part of cuff 2 located at stabilizer 34 when the cuff is in an “open” configuration during application to a patient’s limb because as shown in fig 5a, the 
With respect to claim 13, Leary in view of Olsen and further in view of McEwen and Rescigno discloses the invention substantially as claimed (see rejection of claim 1) and McEwen also teaches that said cuff is movable from said open configuration to said closed configuration by an opposite hand of the caregiver (as shown in fig 5a, a user such as a caregiver can place one hand between stabilizer 34 and the outer surface of cuff 2 while using their other hand to pull on strap 24 to tighten the cuff 2 around the patient’s limb 6 in a wrapped configuration prior to securing the cuff on the limb 6 with hook fasteners on strap 24 which couple to loop layer 28 on the outer surface of cuff 2 as shown in figure 5b – para [0028-0029]; pulling on the strap to tighten the cuff around the limb moves the cuff from an open, unwrapped configuration to a wrapped, closed configuration where the cuff is then secured on the limb). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, for the cuff of Leary in view of Olsen and further in view of McEwen and Rescigno to be movable from said open configuration to said closed configuration by an 
With respect to claim 14, Leary in view of Olsen and further in view of McEwen and Rescigno discloses the invention substantially as claimed (see rejection of claim 13) but Leary does not disclose that said cuff comprises at least one tab configured to be pulled by the opposite hand of the caregiver to transition said cuff from said open configuration to said closed configuration. McEwen, however, teaches this feature because as shown in figure 5a, the cuff 2 comprises a strap 24 configured as a tab to be pulled by the hand of a caregiver. Furthermore, as shown in fig 5a, a user such as a caregiver can place one hand between stabilizer 34 and the outer surface of cuff 2 while using their other hand to pull on strap 24 to tighten the cuff 2 around the patient’s limb 6 in a wrapped configuration prior to securing the cuff on the limb 6 with hook fasteners on strap 24 which couple to loop layer 28 on the outer surface of cuff 2 as shown in figure 5b (para [0028-0029]) whereby pulling on the strap to tighten the cuff around the limb moves the cuff from an open, unwrapped configuration to a wrapped, closed configuration where the cuff is then secured on the limb. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Leary in view of Olsen and further in view of McEwen and Rescigno to further include at least one tab configured to be pulled by the opposite hand of the caregiver to transition said cuff from said open configuration to said closed configuration as taught by McEwen in order to further assist a user such as a caregiver in applying the cuff to a 
With respect to claim 15, Leary in view of Olsen and further in view of McEwen and Rescigno discloses the invention substantially as claimed (see rejection of claim 1) but Leary does not disclose that said coupler comprises one or more of a loop, a D-ring, a magnetic lock device, and a carabineer.
Olsen, however, teaches that the anchorable means 21 is configured as a loop as shown in figures 1 and 2 for fixable attachment of the device to a rigid structure S such as framing of a wheelchair or bed that is out of reach of the wearer (col 3 lines 27-43). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the coupler of Leary in view of Olsen and further in view of McEwen and Rescigno to comprise a loop as taught by Olsen in order to provide fixable attachment of the device to a rigid structure such as framing of a wheelchair or bed that is out of reach of the wearer (Olsen col 3 lines 27-43).
With respect to claim 17, Leary in view of Olsen and further in view of McEwen and Rescigno discloses the invention substantially as claimed (see rejection of claim 1) and Leary also discloses that said at least one tether comprises a strap (elements 36 are “elongated strap members” – col 2 lines 54-57 and col 3 lines 12-15). Leary does not, however, disclose a strap adjuster configured to adjust an effective length of said strap. 
Olsen, however, teaches this feature (length adjustable means comprising a buckle 91; figure 1). It would have been obvious to one having ordinary skill in the art, before the effective 
With respect to claim 18, Leary in view of Olsen and further in view of McEwen and Rescigno discloses the invention substantially as claimed (see rejection of claim 1) and Leary also discloses a temporary fastener wherein said second end is folded and temporarily secured with said temporary fastener when said cuff is in said open configuration because in Leary, the strap members 36 attached to one end of main body 22 provide a means to hold the main body in a wrapped mode (col 2 lines 54-57) and that thereafter a fastening means comprising hook and loop fasteners holds the wrapped device in place when wrapped about a limb (col 2 line 67 – col 3 line 11). Thus, the strap members 36 are interpreted as temporarily holding the main body 22 in a wrapped mode until it is in position on a limb and then secured in place with hook and loop fasteners. When the main body 22 is in a wrapped mode but not secured about a limb, it is still interpreted as being in an “open” configuration because it is not secured in a given position on a limb and therefore can still be further adjusted. Also, when in a wrapped mode, the first and second ends are interpreted as being “folded” because as shown in figure 5, the ends are bent and are no longer in a flat configuration as in figures 2 and 3. Thus, when in a wrapped mode but not secured about a patient’s limb, said cuff is in said open configuration and the second end is folded and temporarily secured by strap members 36 to hold the cuff in the wrapped mode. It would have been obvious to one having ordinary skill in the art, before the effective filing of the invention, to have used the strap members on the device of Leary in 
With respect to claim 19, Leary discloses a restraint system (restraint device 20; figs 1-5) operable by a caregiver for restraining a limb of a patient (configured for use to restrain an individual 10 to a bed 12 wherein the individual’s arms 16 and legs 14 are tied to the bed frame 10 by use of device 20 – col 2 lines 25-34; fig 1; the device is configured for restraining an individual such as a patient under or awaiting medical care/treatment – abstract lines 1-3 and thus is interpreted as being operable by a user such as a caregiver in a healthcare setting for restraining a person such as a patient), said restraint system (20) comprising:
a cuff (device 20 comprises an elongated band defined as main body 22 which is interpreted to be a cuff because it is configured to wrap around an individual’s limb as shown in fig 1; cuff shape when wrapped is also shown in figure 5) comprising a first end and a second end (opposing ends of main body 22; identified in the annotated figure below), said cuff operable between an open configuration and a closed configuration (open configuration is shown in figures 2 and 3 where device 20 is not in a wrapped configuration, closed configuration is shown in figure 1 where the main body 22 of device 20 is in a wrapped configuration forming a cuff that is secured about the patient’s limb), wherein said cuff is configured to be secured around the limb of the patient in said closed configuration (as shown in figure 1 where the main body 22 of each device 20 is wrapped around a limb of the individual 10 and the wrapped band is secured in the wrapped configuration by straps 36 that pass 
a patient support apparatus (bed 12) having a restraining point (bed 12 includes restraining points where the straps 36 are tied at 45 to bed frame 18 such that the individual’s arms 16 and legs 14 are tied to the bed frame 10 by use of device 20 – col 2 lines 25-34; col 3 lines 12-13; fig 1);
at least one tether attached to said cuff (straps 36 are attached to one end of main body 22 – col 2 lines 54-55; shown in figs 2-3; straps 36 are each interpreted as being a tether because the straps 36 are tied at 45 to bed frame 18 to restrain an individual 10 – col 3 lines 12-15; fig 1), said at least one tether configured to couple said cuff to the restraining point when said cuff is in said closed configuration around the limb of the patient (each strap 36 is tied to the bed frame 18 at point 45 when each device 20 is wrapped about a limb in a closed configuration as shown in figure 1).
ANNOTATED FIGURE 2 of Leary (US 4204534)

    PNG
    media_image1.png
    357
    751
    media_image1.png
    Greyscale


Leary does not, however, disclose said at least one tether comprising a coupler configured to couple said cuff to the restraining point when said cuff is in said closed configuration around the limb of the patient wherein said cuff is wearable on at least a portion of a hand, wrist, or forearm of the caregiver in said open configuration such that the caregiver is able to place said cuff on the limb of the patient in said open configuration while the caregiver is wearing said cuff.
Olsen, however, teaches a restraining device comprising a cuff (13; device is intended for restraining a wearer’s arms – col 3 lines 10-15) secured about a wearer’s limb in a closed configuration (as shown in figure 1 secured about the wrist) and at least one tether attached to the cuff (elongated strap means 15; attached to cuff 13 proximal end 17 as shown in figure 1; col 3 lines 22-27) said at least one tether (15) comprising a coupler configured to couple said cuff to a restraining point (the distal end 19 of strap 15 includes a quick release means 23 connected to an anchorable means 21, wherein the anchorable means 21 is configured as a loop as shown in figures 1 and 2 for fixable attachment of the device to a rigid structure S such 
Olsen does not, however, disclose that said cuff is wearable on at least a portion of a hand, wrist, or forearm of the caregiver in said open configuration such that the caregiver is able to place said cuff on the limb of the patient in said open configuration while the caregiver is wearing said cuff.
McEwen, however, teaches a cuff (2) configured to be applied alone or in combination with a second cuff (4) to completely encircle a limb (pg 2, para [0022]) wherein the cuff (2) is applied by a caregiver to a limb of a patient (para [0008] – “caregiver” snugly applied the cuff around the “patient’s” limb) and wherein the cuff (2) comprises a stabilizer (34) configured to be used as a handle by the caregiver (as shown in fig 5a) to apply tension to the cuff for a snug fit to the limb prior to engagement of fasteners which secure the cuff in position on the limb (para [0029]) wherein the cuff (2) is wearable on at least a portion of the caregiver in said open configuration (open configuration is interpreted to be unwrapped configuration prior to securing on a limb; closed configuration is interpreted to be when the cuff is secured in a wrapped configuration about a limb; during application to a patient’s limb the cuff 2 is in the the caregiver is able to place said cuff on the limb of the patient in said open configuration while the caregiver is wearing said cuff (as shown in fig 5a, a user such as a caregiver is wearing the cuff 2 during application of the cuff to a patient’s limb by placing one hand between stabilizer 34 and the outer surface of cuff 2 while using their other hand to pull on strap 24 to tighten the cuff 2 around the patient’s limb 6 in a wrapped configuration prior to securing the cuff on the limb 6 with hook fasteners on strap 24 which couple to loop layer 28 on the outer surface of cuff 2 as shown in figure 5b – para [0028-0029]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a stabilizer usable as a handle as in McEwen to the cuff of Leary in view of Olsen so that said cuff is wearable on at least a portion of a hand, wrist, or forearm of the caregiver in said open configuration such that the caregiver is able to place said cuff on the limb of the patient in said open configuration while the caregiver is wearing said cuff as in McEwen in order to assist a user such as a caregiver in applying the cuff to a patient’s limb and, additionally, to allow a caregiver to apply tension to the cuff for a snug fit to the limb of a patient prior to engagement of fasteners which secure the cuff in position on the limb (McEwen para [0029]).

McEwen, however, teaches an engaging element (stabilizer 34 on cuff 2) configured to be used as a handle by the caregiver (as shown in fig 5a) to apply tension to the cuff for a snug fit to the limb prior to engagement of fasteners which secure the cuff in position on the limb (para [0029]) wherein the engaging element (stabilizer 34) is configured to removably retain said cuff on the hand of the caregiver when said cuff is in said open configuration (during application to a patient’s limb the cuff 2 is in the “open” configuration; the hand of a user such as a caregiver is shown in phantom in fig 5a which is interpreted to mean that the caregiver’s hand is located beneath stabilizer 34 in the space between stabilizer 34 and the outer surface of cuff 2; as shown in fig 5a, the caregiver wears the cuff 2 on part of their hand by placing their hand between stabilizer 34 and the outer surface of cuff 2 and the cuff 2 is retained on the caregiver’s hand by the stabilizer as shown in fig 5a; the cuff 2 is interpreted as being “removably” retained on the caregiver’s hand because the stabilizer does not permanently attach the caregiver’s hand to the cuff 2 – the caregiver’s hand is removed once the cuff 2 is applied and secured to a patient’s limb as shown in fig 5b). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used the stabilizer on the device of Leary in view of Olsen and further in view of McEwen as an engaging element configured to removably retain said cuff on the hand of the caregiver when said cuff is in said open configuration as taught by McEwen in order to further assist a user such as a caregiver in applying the cuff to a patient’s limb and, additionally, to allow a caregiver to apply 
Leary in view of Olsen and further in view of McEwen does not, however, disclose that the at least one engaging element comprises an elastic member.
Rescigno, however, teaches a restraining device (tongue holder that restrains the tongue) which comprises at least one engaging element (attaching means 8 and 10; fig 1-4) configured to removably retain the device on the hand of a caregiver when the device is in an open configuration (finger and thumb are retained by attaching means 8 and 10 as shown in fig 4 when the device has an open space between surfaces 12 and 13 that provides an “open” configuration for insertion of the user’s tongue therebetween) wherein the at least one engaging element comprises an elastic member (the attaching means 8 and 10 may be constructed of an elastic material which is stretched when the finger and thumb are inserted to provide a snug, secure fit while being used – col 4 lines 16-20). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the at least one engaging element of Leary in view of Olsen and further in view of McEwen from an elastic material as taught by Rescigno so that the element is capable of being stretched when the caregiver’s hand is inserted to provide a snug, secure fit while being used.
With respect to claim 20, Leary in view of Olsen and further in view of McEwen and Rescigno discloses the invention substantially as claimed (see rejection of claim 19) and Leary also discloses that said cuff comprises at least one storage location (interpreted as being a configuration where the device is in a wrapped state but not wrapped about a limb as shown in 
With respect to claim 21, Leary in view of Olsen and further in view of McEwen and Rescigno discloses the invention substantially as claimed (see rejection of claim 19) but Leary does not disclose that said cuff comprises at least one engaging element configured to removably retain said cuff on the hand of the caregiver when said cuff is in said open configuration. 
McEwen, however, teaches an engaging element (stabilizer 34 on cuff 2) configured to be used as a handle by the caregiver (as shown in fig 5a) to apply tension to the cuff for a snug fit to the limb prior to engagement of fasteners which secure the cuff in position on the limb (para [0029]) wherein the engaging element (stabilizer 34) is configured to removably retain said cuff on the hand of the caregiver when said cuff is in said open configuration (during application to a patient’s limb the cuff 2 is in the “open” configuration; the hand of a user such as a caregiver is shown in phantom in fig 5a which is interpreted to mean that the caregiver’s hand is located beneath stabilizer 34 in the space between stabilizer 34 and the outer surface of cuff 2; as shown in fig 5a, the caregiver wears the cuff 2 on part of their hand by placing their hand between stabilizer 34 and the outer surface of cuff 2 and the cuff 2 is retained on the caregiver’s hand by the stabilizer as shown in fig 5a; the cuff 2 is interpreted as being “removably” retained on the caregiver’s hand because the stabilizer does not permanently 
With respect to claim 22, Leary in view of Olsen and further in view of McEwen and Rescigno discloses the invention substantially as claimed (see rejection of claim 21) and McEwen also teaches that said at least one engaging element (stabilizer 34) is additionally configured to hold a section of said cuff in said open configuration (the stabilizer allows a user such as a caregiver to “hold” at least the part of cuff 2 located at stabilizer 34 when the cuff is in an “open” configuration during application to a patient’s limb because as shown in fig 5a, the caregiver wears the cuff 2 on part of their hand by placing their hand between stabilizer 34 and the outer surface of cuff 2 and the cuff 2 is thereby retained on the caregiver’s hand for application to a limb 6 of a patient). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used the stabilizer on the device of Leary in view of Olsen and further in view of McEwen and Rescigno to hold a section of said cuff in said open configuration as taught by McEwen in order to further assist a user such as a caregiver in applying the cuff to a patient’s limb and, additionally, to allow a caregiver 
With respect to claim 23, Leary in view of Olsen and further in view of McEwen and Rescigno discloses the invention substantially as claimed (see rejection of claim 19) and McEwen also teaches that said cuff comprises at least a partial glove configured to engage the hand of the caregiver when said cuff is in said open configuration because as shown in fig 5a, during application of the cuff 2 wherein the cuff is in an “open” configuration prior to securement on the limb, a user such as a caregiver can place their hand between stabilizer 34 and the outer surface of cuff 2 wherein the structure of the stabilizer 34 and cuff 2 thereby covers and surrounds a portion of the caregiver’s hand like a glove as shown in figure 5a - thus, the enclosing structure formed by the attachment of stabilizer 34 to cuff 2 is interpreted as being a partial glove that is configured to engage the hand. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Leary in view of Olsen and further in view of McEwen and Rescigno so that the cuff comprises at least a partial glove configured to engage the hand of the caregiver when said cuff is in said open configuration as in McEwen in order to assist a user such as a caregiver in applying the cuff to a patient’s limb and, additionally, to allow a caregiver to apply tension to the cuff for a snug fit to the limb of a patient prior to engagement of fasteners which secure the cuff in position on the limb (McEwen para [0029]).
With respect to claim 24, Leary in view of Olsen and further in view of McEwen and Rescigno discloses the invention substantially as claimed (see rejection of claim 19) and Leary also discloses that said restraining point is permanently attached to said patient support 
With respect to claim 25, Leary discloses a restraint apparatus (restraint device 20; figs 1-5) operable by a caregiver for restraining a limb of a patient to a restraining point (configured for use to restrain an individual 10 to a bed 12 wherein the individual’s arms 16 and legs 14 are tied to the bed frame 10 by use of device 20 – col 2 lines 25-34; fig 1; the device is configured for restraining an individual such as a patient under or awaiting medical care/treatment – abstract lines 1-3 and thus is interpreted as being operable by a user such as a caregiver in a healthcare setting for restraining a person such as a patient) using a tether (straps 36 are attached to one end of main body 22 – col 2 lines 54-55; shown in figs 2-3; straps 36 are each interpreted as being a tether because the straps 36 are tied at 45 to bed frame 18 to restrain an individual 10 – col 3 lines 12-15; fig 1), said restraint apparatus (20) comprising:
a cuff (device 20 comprises an elongated band defined as main body 22 which is interpreted to be a cuff because it is configured to wrap around an individual’s limb as shown in fig 1; cuff shape when wrapped is also shown in figure 5) comprising a first end and a second end (opposing ends of main body 22; identified in the annotated figure below), said cuff operable between an open configuration and a closed configuration (open configuration is shown in figures 2 and 3 where device 20 is not in a wrapped configuration, closed configuration is shown in figure 1 where the main body 22 of device 20 is in a wrapped configuration forming a cuff secured about the patient’s limb), wherein said cuff is configured 
ANNOTATED FIGURE 2 of Leary (US 4204534)

    PNG
    media_image1.png
    357
    751
    media_image1.png
    Greyscale


Leary does not, however, disclose at least one coupling point attached to said cuff, said at least one coupling point configured to receive the tether to couple said cuff to the restraining point when said cuff is in said closed configuration wherein said cuff is wearable on at least a portion of a hand, wrist, or forearm of the caregiver in said open configuration such that the caregiver is able to place said cuff on the limb of the patient in said open configuration while the caregiver is wearing said cuff.

Olsen does not, however, disclose that said cuff is wearable on at least a portion of a hand, wrist, or forearm of the caregiver in said open configuration such that the caregiver is the patient in said open configuration while the caregiver is wearing said cuff.
McEwen, however, teaches a cuff (2) configured to be applied alone or in combination with a second cuff (4) to completely encircle a limb (pg 2, para [0022]) wherein the cuff (2) is applied by a caregiver to a limb of a patient (para [0008] – “caregiver” snugly applied the cuff around the “patient’s” limb) and wherein the cuff (2) comprises a stabilizer (34) configured to be used as a handle by the caregiver (as shown in fig 5a) to apply tension to the cuff for a snug fit to the limb prior to engagement of fasteners which secure the cuff in position on the limb (para [0029]) wherein the cuff (2) is wearable on at least a portion of the caregiver in said open configuration (open configuration is interpreted to be unwrapped configuration prior to securing on a limb; closed configuration is interpreted to be when the cuff is secured in a wrapped configuration about a limb; during application to a patient’s limb the cuff 2 is in the “open” configuration; the hand of the caregiver is shown in phantom in fig 5a which is interpreted to mean that the hand is located beneath stabilizer 34 in the space between stabilizer 34 and the outer surface of cuff 2; as shown in fig 5a, a user such as a caregiver wears the cuff 2 on part of their hand by placing their hand between stabilizer 34 and the outer surface of cuff 2), such that the caregiver is able to place said cuff on the limb of the patient in said open configuration while the caregiver is wearing said cuff (as shown in fig 5a, a user such as a caregiver is wearing the cuff 2 during application of the cuff to a patient’s limb by placing one hand between stabilizer 34 and the outer surface of cuff 2 while using their other hand to pull on strap 24 to tighten the cuff 2 around the patient’s limb 6 in a wrapped configuration prior to securing the cuff on the limb 6 with hook fasteners on strap 24 which couple to loop the caregiver in said open configuration such that the caregiver is able to place said cuff on the limb of the patient in said open configuration while the caregiver is wearing said cuff as in McEwen in order to assist a user such as a caregiver in applying the cuff to a patient’s limb and, additionally, to allow a caregiver to apply tension to the cuff for a snug fit to the limb of a patient prior to engagement of fasteners which secure the cuff in position on the limb (McEwen para [0029]).
Leary also does not disclose that said cuff comprises at least one engaging element configured to removably retain said cuff on the hand of the caregiver when said cuff is in said open configuration. 
McEwen, however, teaches an engaging element (stabilizer 34 on cuff 2) configured to be used as a handle by the caregiver (as shown in fig 5a) to apply tension to the cuff for a snug fit to the limb prior to engagement of fasteners which secure the cuff in position on the limb (para [0029]) wherein the engaging element (stabilizer 34) is configured to removably retain said cuff on the hand of the caregiver when said cuff is in said open configuration (during application to a patient’s limb the cuff 2 is in the “open” configuration; the hand of a user such as a caregiver is shown in phantom in fig 5a which is interpreted to mean that the caregiver’s hand is located beneath stabilizer 34 in the space between stabilizer 34 and the outer surface of cuff 2; as shown in fig 5a, the caregiver wears the cuff 2 on part of their hand by placing their 
Leary in view of Olsen and further in view of McEwen does not, however, disclose that the at least one engaging element comprises an elastic member.
Rescigno, however, teaches a restraining device (tongue holder that restrains the tongue) which comprises at least one engaging element (attaching means 8 and 10; fig 1-4) configured to removably retain the device on the hand of a caregiver when the device is in an open configuration (finger and thumb are retained by attaching means 8 and 10 as shown in fig 4 when the device has an open space between surfaces 12 and 13 that provides an “open” configuration for insertion of the user’s tongue therebetween) wherein the at least one engaging element comprises an elastic member (the attaching means 8 and 10 may be constructed of an elastic material which is stretched when the finger and thumb are inserted to .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leary (US 4204534) in view of Olsen (US 4422455), McEwen et al (US 2012/0215253) and Rescigno (US 4884581) (with respect to claim 1) and further in view of Slautterback (US 6740056).
With respect to claim 5, Leary in view of Olsen and further in view of McEwen and Rescigno discloses the invention substantially as claimed (see rejection of claim 1) but Leary does not explicitly disclose that said cuff comprises a section shaped to conform to the limb of the patient when said cuff is in said open configuration and is positioned adjacent the limb of the patient.
Slautterback, however, teaches a cuff device (device 10 includes a strap 16 that wraps around a patient’s wrist as shown in fig 1 and therefore is interpreted as being a cuff) wherein the cuff comprises a section shaped to conform to the limb of the patient when said cuff is in said open configuration and is positioned adjacent the limb of the patient (device 10 includes a molded portion comprising sections 12 and 14 which are shaped to conform to parts of the hand and arm in the area of the wrist as shown in fig 1; the molded portion has a contoured shape for conforming to the limb not only when applied to the limb as shown in figs 1-2 but .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Leary (US 4204534) in view of Olsen (US 4422455), McEwen et al (US 2012/0215253) and Rescigno (US 4884581) (with respect to claim 1) and further in view of Konigsberg et al (US 8833310).
With respect to claim 16, Leary in view of Olsen and further in view of McEwen and Rescigno discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that said cuff comprises a retracting mechanism configured to retract said at least one tether.
Konigsberg discloses a tether device attached to a wristband wherein the tether includes a retracting mechanism which permits retraction and extension of the cord (abstract). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a retracting mechanism to the device of Leary in view of .

Response to Arguments
Applicant’s amendments and arguments filed 1/7/2021 have been fully considered as follows:
Regarding the objections to the specification, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. Applicant’s continued cooperation is requested, however, in correcting any errors of which applicant may become aware in the specification.
Regarding the objections to the drawings, Applicant’s arguments on page 9 of the remarks have been fully considered and are persuasive. Therefore, the objections have been withdrawn.
Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
Regarding the claim rejections under 35 USC 112, Applicant’s amendments to the claims have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 10-12 of the Response have been fully considered but are not persuasive. Specifically, the Office has noted Applicant’s arguments on page 10 that the prior art of record fails to disclose the newly 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/C.A.C/Examiner, Art Unit 3786                                                                                                                                                                                                        
/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786